 1
   Anne M. Bevington, Esq. (SBN 111320)
 2 Tino X. Do, Esq. (SBN 221346)
   Allan D. Shuldiner (SBN 252259)
 3 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 4 Alameda, CA 94502
   Telephone: (510) 906-4710
 5 Email: abevington@sjlawcorp.com
   Email: tdo@sjlawcorp.com
 6 Email: ashuldiner@sjlawcorp.com

 7 Attorneys for Plaintiffs / Counter-Defendants,
   Pension Plan for Pension Trust Fund for Operating Engineers, et al.
 8

 9 Roger M. Mason, Esq. (CA Bar No. 107486)
   SWEENEY MASON LLP
10 A Professional Law Corporation
   983 University Avenue, Suite 104C
11 Los Gatos, CA 95032
   Telephone: (408) 356-3000
12 Facsimile: (408) 354-8839
   rmason@smwb.com
13
   Attorneys for Defendant / Counter-Plaintiff Tri-County Grading & Paving, Inc.
14
   Ronald W. Brown, Esq. (SBN 107340)
15 rbrown@cookbrown.com
   Barbara A. Cotter, Esq. (SBN 142590)
16 bcotter@cookbrown.com
   COOK BROWN, LLP
17 2407 J Street, Second Floor
   Sacramento, CA 95816
18 Telephone: (916) 442-3100
   Facsimile: (916) 442-4227
19
   Attorneys for Defendant Tricounty Excavation, Inc.
20

21                               UNITED STATES DISTRICT COURT
22                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
23 PENSION PLAN FOR PENSION TRUST          Case No.: 3:19-cv-06653-VC
   FUND FOR OPERATING ENGINEERS, et al.,
24                                         JOINT STIPULATION TO CONTINUTE
                  Plaintiffs,              DEADLINE TO SUBMIT ARBITRATION
25
                                           RECORD; DECLARATION OF TINO X.
          v.                               DO; [PROPOSED] ORDER
26
   TRICOUNTY EXCAVATION, INC., a
27 California corporation; TRI COUNTY      Complaint filed: October 16, 2019
   GRADING & PAVING, INC., a California
28                                       1
     JOINT STIPULATION TO CONTINUE DEADLINE TO SUBMIT ARBITRATION RECORD
                                   P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\Joint Stip re Arb Record.doc
     Case No. 3:19-cv-06653-VC
 1 corporation,

 2                  Defendants.

 3
            Pursuant to U.S.D.C. Northern District of California Local Rule 6-2, Plaintiffs / Counter-
 4
     Defendants Pension Plan for Pension Trust Fund for Operating Engineers, et al., by and through
 5
     their undersigned counsel, and Defendant / Counter-Plaintiff Tri-County Grading & Paving, Inc.
 6
     and Defendant Tricounty Excavation, Inc., by and through their undersigned counsel, hereby
 7
     stipulate and agree, subject to the approval of the Court, that the deadline to submit the Arbitration
 8
     Record be continued from April 2, 2020 to April 23, 2020.
 9
            Good cause exists for this stipulation as the current health crisis has forced counsel to work
10
     from home which has made administrative functions such as preparing and filing the documents to
11
     the Arbitration Record unexpectedly difficult. The parties agree that while they will be able to file
12
     an Index of the Stipulated Arbitration Record by April 2, 2020, additional time is needed to submit
13
     the full Stipulated Arbitration Record to the Court.
14
     DATED: March 30, 2020                                         SALTZMAN & JOHNSON LAW
15                                                                 CORPORATION
16                                                      By:                                                    /S/
17                                                                 Tino X. Do
                                                                   Attorneys for Plaintiffs
18
     DATED: March 30, 2020                                         SWEENEY MASON LLP
19

20
                                                        By:                                                    /S/
21                                                                 Roger M. Mason
                                                                   Attorneys for Defendant Tri-County Grading &
22                                                                 Paving, Inc.
23

24 DATED: March 30, 2020                                           COOK BROWN, LLP

25
                                                        By:                             /S/
26                                                                 Ronald W. Brown
                                                                   Attorneys for Defendant Tricounty Excavation,
27
                                                                   Inc.
28                                           2
     JOINT STIPULATION TO CONTINUE DEADLINE TO SUBMIT ARBITRATION RECORD
                                      P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\Joint Stip re Arb Record.doc
     Case No. 3:19-cv-06653-VC
 1                                   CERTIFICATION RE: SIGNATURES

 2            I attest that concurrence in the filing of this document has been obtained from the other

 3 Signatory.

 4
     DATED: March 30, 2020
 5

 6
                                                         By:                                                    /S/
 7                                                                  Tino X. Do

 8
                                      DECLARATION OF TINO X. DO
 9
              I, Tino X. Do, declare that I have personal knowledge of the following facts and if called as
10
     a witness I could testify competently thereto:
11
              1.     I am licensed to practice law in the State of California and I am an associate at
12
     Saltzman & Johnson Law Corporation, attorneys for the Pension Plan for Pension Trust Fund for
13
     Operating Engineers, and its Board of Trustees (“Plan”) (collectively, “Plaintiffs”). I am one of the
14
     attorneys responsible for handling this matter and in that capacity I am familiar with the events and
15
     documents discussed below.
16
              2.     On February 24, 2020, following the parties’ February 19, 2020 telephonic Initial
17
     Case Management Conference, the Court issued a Minute Order stating the schedule for the parties’
18
     cross-motions for judgment on the record. The Court directed Plaintiffs to submit the stipulated
19
     record from arbitration by April 2, 2020, with Plaintiffs’ opening brief due by April 23, 2020.
20
              3.     I have communicated with counsel for Defendants to prepare the Stipulated
21
     Arbitration Record. The current health crisis has forced me and the other attorneys to work from
22
     home which has made administrative functions such as preparing and filing documents difficult.
23
     The parties agree that while they will be able to file an Index of the Stipulated Arbitration Record by
24
     April 2, 2020, additional time is needed to submit the full Stipulated Arbitration Record to the
25
     Court.
26
              4.     Accordingly, the parties request to file an Index of the Stipulated Arbitration Record
27
     by April 2, 2020, and to submit the documents to the Stipulated Arbitration Record with Plaintiffs’
28                                           3
     JOINT STIPULATION TO CONTINUE DEADLINE TO SUBMIT ARBITRATION RECORD
                                       P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\Joint Stip re Arb Record.doc
     Case No. 3:19-cv-06653-VC
 1 Opening Brief by April 23, 2020.

 2           5.       The parties’ only previous request for time modification in this matter was a Joint

 3 Stipulation to continue the briefing and hearing dates for Plaintiffs’ motion to dismiss Defendant

 4 Tri-County Grading & Paving’s Counterclaim, filed on December 23, 2019.

 5           6.       The requested continuance of the deadline to submit the Stipulated Arbitration

 6 Record will not affect the briefing or hearing dates set by the Court with its February 24, 2020

 7 Minute Order.

 8           I declare under penalty of perjury that the foregoing is true and correct and that this

 9 Declaration was executed upon this 30th day of March 2020, at Alameda, California.

10

11
                                                                                           Tino X. Do
12

13
             Having reviewed the above Stipulation, and good cause appearing, the parties’ request to
14
     continue the deadline to submit the Stipulated Arbitration Record to April 23, 2020 is granted.
15
             IT IS SO ORDERED.
16
     DATE:        April 6, 2020
17

18

19                                                                  U.S. DISTRICT JUDGE VINCE CHHABRIA

20

21

22

23

24

25

26

27

28                                           4
     JOINT STIPULATION TO CONTINUE DEADLINE TO SUBMIT ARBITRATION RECORD
                                      P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\Joint Stip re Arb Record.doc
     Case No. 3:19-cv-06653-VC
